Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10,645,012 in the specification.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,645,012 (hereinafter ‘012) and 1-14 of U.S. Patent No. 10,057,178 (hereinafter ‘178); claims 1-7 despite slight difference in wording, for example, claim 1 of ‘012 recites essentially all claimed subject matter of claim 1 in the present application by being anticipated by the earlier claim. Further, claims 2 & 3 of '012 recites essentially all claimed subject matter of claims 2 & 3, respectively in the present application by being anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 1-6 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagaraj et al. (US 2012/0179796, “Nagaraj”) in view of Kanljung et al. (US 6,438,108, “Kanljung”).
Regarding claim 1, Nagaraj discloses a method of reducing a bandwidth usage of a network, the method comprising:
- intercepting a plurality of data packets transmitted between a source Transmission Control Protocol (TCP) client and one or more destination TCP clients (See 308 and 110 fig.3 and ¶.96, select and perform packet optimization at the intermediate node between Requesting site and Providing site; See fig.1 and ¶.81, a TCP connection may be a client-server connection …three way handshake by using a SYN message and ACK message);
- identifying one or more TCP acknowledgements within the plurality of data packets (See ¶.81, the server S 106 may acknowledge the request through sending a SYN-ACK packet back to the client C 104 and then the client C 104 may respond to the SYN-ACK with an ACK sent by the client C 104 to the server S 106. Once the client C 104 sends the ACK the client-server a connection may be established. Based on an initiation of the client-server connection establishment, the branch or the headquarters may be the client 104 site and/or the server 106 site).
Nagaraj does not explicitly discloses what Kanljung discloses,
- buffering the TCP acknowledgements for a predetermined amount of time (Kanljung, See 3 fig.3, which shows a last received client Ack and a last sent client Ack from/to a client, “ack1” and “ack2”; See 110 fig.5, at selected interval; See col.3, lns.50-52, a preselected intervals; See 105 fig.5, the regenerated acknowledgements are queued/buffered in their original order for transmission); 
- summarizing the TCP acknowledgements once the predetermined amount of time has elapsed into one or more summary acknowledgements (Kanljung, See col.5, lns.25-32, the single acknowledgment packet also includes the time that has elapsed between the insertion of the first and last acknowledgments in the queue 40 (FIG. 2) prior to compression .DELTA.t 85. After compression, the packet 65 is reinserted into the queue 40 for transmission on the reverse path 30. Since the queue 40 is now empty, the packet 65 is transmitted as soon as the packet currently being transmitted by the receiving system 20 has been transmitted); and 
- transmitting the one or more summary acknowledgements to the destination clients (Kanljung, See, col.5, lns.38-43, each of the regenerated acknowledgments 55 are scheduled for transmission to the receiver system 10 at an interval of Δt/n (i.e., their original interval prior to compression), therefore transmission occurs when ΔACK = Δt, whereby being equal ΔACK is at least as great as Δt).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “buffering the TCP acknowledgements for a predetermined amount of time; summarizing the TCP acknowledgements once said predetermined amount of time has elapsed into one or more summary acknowledgements; transmitting the one or more summary acknowledgements to said destination clients” as taught by Kanljung into the system of Nagaraj, so that it provides a way of reducing the risk of congestion, the risk of congestion related losses causing slow starts and reduced throughput are minimized and the faster transmission of acknowledgments provide for faster detection and retransmission (Kanljung, See col.5, lns.60-67).

Regarding claim 4, it is a system claim corresponding to the method claim 1, except the limitation “a network device located between the source TCP client and the one or more destination TCP (See 308 and 110 fig.3 and ¶.96, select and perform packet optimization at the intermediate node between Requesting site and providing site)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagaraj in view of Kanljung and further in view of Jagadeeswaran et al. (US 2011/0185073, “Jagadeeswaran”).
Regarding claim 2, Nagaraj and Kanljung do not explicitly discloses what Jagadeeswaran discloses “the TCP acknowledgements are related to a single TCP session (See ¶.227, sharing of ACK packet for each TCP session).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “the TCP acknowledgements being related to a single TCP session” as taught by Jagadeeswaran into the system of Nagaraj and Kanljung, so that it provides a way of setting for a particular client and/or server during a session (Jagadeeswaran, See ¶.232).

Regarding claim 3, Nagaraj and Kanljung do not explicitly disclose what Jagadeeswaran discloses “the TCP acknowledgements are related to a plurality of TCP sessions (See ¶.226-227, TCP sessions).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of "the TCP acknowledgements being related to a plurality of TCP sessions” as taught by Jagadeeswaran into the system of Nagaraj and Kanljung, so that it provides a way of a plurality of sessions by using option number that identifying option field within ACK data packet (Jagadeeswaran, See ¶.227).

Regarding claims 5 and 6, they are claims corresponding to claims 9 & 10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
		 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/            Primary Examiner, Art Unit 2411